334 Mich. 1 (1952)
53 N.W.2d 594
REYNOLDS
v.
GREAT AMERICAN INSURANCE COMPANY OF NEW YORK.
Docket No. 52, Calendar No. 45,427.
Supreme Court of Michigan.
Decided June 2, 1952.
*2 V.O. Braun and Kenneth B. Kelly, for plaintiffs.
Norman L. Des Jardins, for defendant.
DETHMERS, J.
Plaintiffs owned household furnishings located in their home and insured by defendant against loss by explosion. During midwinter they left their home unoccupied for 9 days. It was locked up and no one had access to it except a caretaker engaged to look after the furnace, who had access to the basement only. He was not called as a witness at trial, nor was his whereabouts then known. When plaintiffs returned they found carpeting, furniture, and walls wet, plaster and wallpaper loosened, paint on woodwork chipped, water, steam and vapor on the windows, and evidence that water had come down through the ceiling and along the walls. In the bathroom the washbowl, which was attached to the wall by wood screws, was somewhat loosened and ajar about three eighths of an inch; a faucet on the bowl had become disconnected from the hot water pipe and it was evident that water had sprayed out from the latter.
The disconnection of the pipe from the faucet had occurred at a slip joint. This was not a threaded joint, nor had the pipe been screwed onto the faucet but merely slipped into it and held in place by pressure from packing and a packing nut around the pipe. The pipe had been inserted only one half to three fourths of an inch, while in good plumbing practice it is customary to insert it about 2 inches. The pipe, as inserted in the slip joint, could have been pulled out by exerting pressure on it and a gradual separation could have resulted from constant exertion of internal pressure, which would not *3 necessarily be an explosion. It would also have been possible for an explosive separation to occur if there had been internal pressure of steam or expanding hot water.
The hot water pipe ran to an electrically heated, 52-gallon hot water tank, which was controlled by a thermostat set at 150 degrees. Thermostats can get out of order and thus permit steam to be created, but there was no proof that this had occurred. The thermostat apparently was working all right. There was no evidence that the bowl was any looser on the wall or more ajar when plaintiffs returned to their home than it had been at the time of their departure. There is not one shred of affirmative proof to show what caused the pipe to separate from the faucet at the slip joint. Plaintiffs not only failed to prove internal pressure or explosion but even to produce any evidence from which the same could reasonably have been inferred. The most that can be said for their case, construing the evidence, as we must, in the light most favorable to them, is that the pipe was disconnected at the slip joint, that it could have been caused by an explosion from the internal pressure of steam or water expansion, had these factors existed as they might have had the thermostat failed to function, and that it was not shown that the separation was caused in some other way, thus leaving it within the realm of possibility that it was caused by explosion. This, apparently, was the reasoning employed by the jury in arriving at its verdict for plaintiffs. As such, the verdict rests on sheer conjecture and guess.
For utter lack of proof of explosion or showing of any facts from which an explosion could reasonably have been inferred, the court should have granted defendant's motions for a directed verdict and judgment non obstante veredicto. See Williams v. Detroit Fire & Marine Insurance Co., 280 Mich. 215, *4 and A.J. Brown & Son., Inc., v. City of Grand Rapids, 265 Mich. 465.
Judgment for plaintiffs entered upon jury verdict, from which defendant appeals, is reversed without new trial, and with costs to defendant.
NORTH, C.J., and BUTZEL, CARR, BUSHNELL, SHARPE, BOYLES, and REID, JJ., concurred.